Citation Nr: 1200030	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-23 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for erectile dysfunction.

2.  Entitlement to a disability rating in excess of 20 percent for prostate cancer, status post radical perineal prostatectomy, from July 6, 2007.

3.  Entitlement to a disability rating in excess of 40 percent for prostate cancer, status post radical perineal prostatectomy, from June 12, 2009.

4.  Entitlement to a disability rating in excess of 60 percent for prostate cancer, status post radical perineal prostatectomy, from February 3, 2010.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  Erectile dysfunction is not manifested by penile deformity.

2.  The Veteran's voiding dysfunction resulted in urinary leakage requiring the use of absorbent materials that needed to be changed three times per day, beginning July 6, 2007.

3.  From February 3, 2010, the Veteran's voiding dysfunction required the use of absorbent materials that needed to be changed more than four times a day.

4.  The Veteran does not demonstrate local reoccurrence or metastasis, or any renal dysfunction relating to his prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for erectile dysfunction have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.31, 4.115b, Diagnostic Code 7522 (2011).

2.  The criteria for a 40 percent disability rating for prostate cancer, status post radical perineal prostatectomy, from July 6, 2007, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.115b, Diagnostic Code 7528 (2011).

3.  The criteria for a disability rating in excess of 40 percent for prostate cancer, status post radical perineal prostatectomy, from June 12, 2009 to February 2, 2010, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.115b, Diagnostic Code 7528 (2011).

4.  The criteria for a disability rating in excess of 60 percent for prostate cancer, status post radical perineal prostatectomy, from February 3, 2010, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claims on appeal are deemed to have arisen from an appeal of the initial evaluation following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for these issues. 

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  All pertinent VA and private treatment records have been obtained.  Furthermore, the Veteran was afforded VA examinations in August 2007 and February 2010 addressing his claims.  As both examinations were conducted by medical professionals, who took history from the Veteran, conducted a thorough examination, and provided conclusions based upon a rationale, both examinations are adequate. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.


Erectile Dysfunction

In a July 2007 rating decision, the Veteran was awarded special monthly compensation under 38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. § 3.350(a) (2011) for loss of use of a creative organ. 

Service connection for erectile dysfunction was granted by rating action dated in June 2008.  A zero percent disability evaluation was established. 

Where an unlisted condition is encountered, it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's erectile dysfunction is rated noncompensable under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).  Where there is deformity of the penis with loss of erectile power, Diagnostic Code 7522 provides a 20 percent disability rating.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2011).

In August 2007, the Veteran underwent VA examination.  He indicated that he had used Viagra and Cialis in the past, but they had not helped.  He denied ejaculation and erections.  Physical examination of the urethra, perineal sensation, penis, and testicles was normal.  There was a prosthesis in the scrotum.  

In February 2010, the Veteran underwent VA examination.  He had a penile implant following his prostatectomy for erectile dysfunction.  He has never used it.  He reported erectile dysfunction and stated that vaginal penetration was possible.  His penile implant was effective in allowing intercourse, and ejaculation was normal.  On examination, the penis and testicles were normal.

In reviewing the record, the Board finds that the evidence reveals no deformity of the penis.  Indeed, the Veteran does not contend and has not asserted that his penis is deformed in any way, and the VA examinations confirm that there is no deformity associated with the Veteran's penis. 

Thus, one of the criteria for a 20 percent rating has not been met.  The Board acknowledges that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  The Board has considered whether the Veteran's disability picture more closely approximates the criteria for the higher rating, even though one of the criteria is not met.  See 38 C.F.R. § 4.7.  However, in this case, the criteria include the conjunctive "with."  Use of the conjunctive in a statutory or regulatory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334   (June 1991); compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

The Veteran has been granted benefits for loss of use of a creative organ based on findings in the examination.  The criteria for a 20 percent evaluation under Diagnostic Code 7522 contemplate both loss of erectile power and deformity of the penis.  Here, there is no evidence of deformity of the penis, and it cannot be said that the criteria for a 20 percent rating are more nearly approximated than those for a noncompensable rating.  In addition, the February 2010 VA examination report shows that the Veteran asserted that he experienced normal ejaculation, and intercourse was made possible by his penile implant.  As the Veteran does not meet the minimal criteria for a compensable evaluation under this provision, a noncompensable evaluation is assigned.  38 C.F.R. § 4.31. 

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic codes provide a basis for a higher rating.  The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule. 


Prostate Cancer

The Veteran's prostate cancer is rated under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2011).  For malignant neoplasms of the genitourinary system, a 100 percent rating is assigned.  The Note states that, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2011). 

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day.  Voiding dysfunction requiring the wearing of absorbent materials that must be changed two to four times per day is assigned a 40 percent rating.  Voiding dysfunction requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating.  

Urinary frequency is rated 10 percent with daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assigned for a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  

Obstructed voiding warrants a maximum schedular rating of 30 percent for urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating is assigned for less severe symptoms.

38 C.F.R. § 4.115a (2011).

In August 2007, the Veteran underwent VA examination.  He described incontinence and increased urgency.  He had to use pads.  He noted constant trips to the bathroom to change his pads.  He endorsed urinary urgency, hesitancy, weakness, dribbling, and straining to urinate.  He denied dysuria, hematuria, urine retention, and urethral discharge.  Daytime voiding was eight to ten times, and nighttime voiding was two to three times.  He described leakage, dribbling, and incontinence.  He used three absorbent pads per day.  He had cough incontinence and soiled his clothes.  There was no history of urinary tract infection, obstructed voiding, urinary tract stones, renal dysfunction or failure, acute nephritis, or hydronephrosis.  Physical examination was normal.  The diagnosis was urinary incontinence, secondary to prostatectomy.  The Veteran was currently retired, but if he was working, he would need to wear pads and have access to a bathroom.

A December 2008 VA outpatient record shows that the Veteran reported worsening urinary incontinence.  He did not wear pads most of the time, but used them if he was going on long trips.  Daytime frequency was five to six times per day.  He had sudden urge and usually could not postpone micturition.  There was occasional hesitation, weak stream, and spray with most voids.  He felt incomplete bladder emptying.  Nocturia was three to four times per night.  He denied dysuria and hematuria.

The Veteran underwent negative VA bladder cystoscopy in January 2009.

A June 2009 VA outpatient record shows that the Veteran tried Tolterodine but it did not help.  He stated that he wore three to four pads per day.  Daytime voiding was five to six times per day.  Nighttime was three to four times per day.

In a July 2009 written statement, the Veteran's wife indicated that he urinated in bed often.  When he was at home and fell asleep in a chair, he urinated on himself.  When outside the home, he wore protective pads, but his clothing still got stained with urine.  The pads needed to be changed four to five times per day.

A September 2009 VA treatment record indicates that the Veteran had some improvement of symptoms on medication, but he stopped taking it due to constipation.  Day and nighttime voiding frequency remained the same.

In February 2010, the Veteran underwent VA examination.  He took some medication for his incontinence but had to use pads.  He endorsed urgency and urine retention.  He denied hesitancy, weak stream, dysuria, dribbling, straining to urinate, hematuria, and urethral discharge.  Daytime voiding was every one to two hours.  At night, he voided four times.  His urinary retention occurred two years ago.  He needed a Foley placement only that time.  He wore absorbent materials that needed to be changed more than four times a day.

He reported a history of urinary tract infections, with no treatment in the past twelve months, and obstructed voiding, with intermittent need for catheterization.  No dilations were required.  There was no history of renal dysfunction or failure.  The diagnosis was prostate cancer, status post radical prostatectomy.  The occupational effect was significant due to urinary incontinence.

First, the Board notes that there is no evidence that there has been any recurrence or metastasis of the Veteran's prostate cancer.  All evidence dated after the Veteran underwent prostatectomy in August 2001 shows that prostate cancer has not been present, and there was no metastasis prior to its removal.  As such, the 100 percent rating associated with Diagnostic Code 7528 is not for application here.

Based on a review of the record, the Board concludes that a 40 percent rating for the Veteran's prostate cancer, status post radical perineal prostatectomy, is warranted from the July 6, 2007 effective date for the grant of service connection.  Specifically, during the August 2007 VA examination, the Veteran reported that he wore absorbent pads that had to be changed three times per day.  Evaluating that manifestation in light of the criteria associated with rating urinary leakage, the Board finds that a 40 percent rating is warranted for required absorbent materials that are changed between two and four times per day.  As such, a 40 percent rating is warranted from July 6, 2007.

However, the Board also concludes that the evidence is against a finding that a disability rating in excess of 40 percent is warranted prior to February 3, 2010.  Under the applicable rating criteria, the only schedular disability evaluation available for a rating in excess of 40 percent is under urinary leakage and requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  The evidence dated prior to February 3, 2010, shows that this is not the case.

The Board notes the written statement of the Veteran's wife, dated in July 2009, in which she indicates that the Veteran wore absorbent pads outside of the home and, when he did, they needed to be changed four to five times per day.  This is the only evidence of record suggesting that pad needed to be changed in excess of four times per day.  Furthermore, the Veteran's wife specified that the Veteran only wore the pads outside of the home.  As such, the Board concludes that they were not required, as she essentially asserted that he did not wear them when he was at his house.  Therefore, the Board finds that this evidence does not warrant an increased rating to 60 percent, because the criteria are not met or approximated.

The 60 percent disability rating for urinary leakage is the only schedular evaluation in excess of 40 percent under the criteria used to rate voiding dysfunction and was assigned pursuant to the February 2010 VA examination report, which shows that the Veteran needed to change his absorbent materials more than four times per day.  Furthermore, while malignant neoplasms of the genitourinary system can also be rated as renal dysfunction, all evidence of record, to specifically include the August 2007 and February 2010 VA examination reports, shows that the Veteran never demonstrated any renal dysfunction.  There are no other potentially applicable diagnostic codes.  Therefore, the Board concludes that a 40 percent disability rating is warranted from July 6, 2007.  However, a rating in excess of 40 percent prior to February 3, 2010 and a 60 percent rating thereafter, is not warranted.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the Veteran's prostate cancer, status post radical peroneal prostatectomy that is not encompassed by the schedular rating assigned.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's prostate cancer, status post radical peroneal prostatectomy, warrants a 40 percent rating from July 6, 2007.  As to whether a rating in excess of 40 percent is warranted prior to February 3, 2010 or a 60 percent rating is warranted thereafter, the Board finds that the evidence preponderates against the claims, and they are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

A compensable disability rating for erectile dysfunction is denied.

A 40 percent disability rating for prostate cancer, status post radical perineal prostatectomy, from July 6, 2007, is granted, subject to the laws and regulations governing the payment of VA benefits.

A disability rating in excess of 40 percent for prostate cancer, status post radical perineal prostatectomy, from June 12, 2009 to February 3, 2010, is denied.

A disability rating in excess of 60 percent for prostate cancer, status post radical perineal prostatectomy, from February 3, 2010, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


